J-A28018-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: B.M.F., A MINOR                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: E.T.F., FATHER                  :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 859 MDA 2021

                 Appeal from the Decree Entered May 26, 2021
      In the Court of Common Pleas of Lancaster County Orphans’ Court at
                             No(s): 2097 of 2019

    IN RE: L.S.F., A MINOR                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: E.T.F., FATHER                  :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 860 MDA 2021

                 Appeal from the Decree Entered May 26, 2021
      In the Court of Common Pleas of Lancaster County Orphans’ Court at
                             No(s): 2098 of 2019


BEFORE:      LAZARUS, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY NICHOLS, J.:                          FILED: JANUARY 19, 2022

        Appellant E.T.F. (Father) appeals from the decrees granting the petitions

of Appellee the Lancaster County Children and Youth Service Agency (Agency)




____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A28018-21



to terminate his parental rights to B.M.F. and L.S.F. (collectively, Children)

pursuant to 23 Pa.C.S. § 2511(a) and (b).1 We affirm.

       The trial court summarized its findings of fact as follows:

       1. L.S.F. was born [in June 2017].

       2. B.M.F. was born [in September 2012].

       3. In the spring of 2018, the Lancaster County Drug Task Force
       was engaged in surveillance of the home of Mother and Father
       [(collectively, parents)].

       4. The Agency, after being advised of the Drug Task Force
       investigation, began an investigation into the safety of L.S.F.

       5. At this time, B.M.F. was staying with a relative under an
       informal arrangement and was not residing with Mother and
       Father.

       6. The Agency filed its petition for custody of L.S.F. on April 10,
       2018.

       7. At the adjudication disposition hearing held on April 26, 2018,
       the parents were granted a child’s permanency plan [for L.S.F.].
       The plan established a primary permanency goal of return to
       parent and a concurrent permanency goal of placement for
       adoption.

       8. The child’s permanency plan for L.S.F. had the following
       objectives for both parents: (a) to improve mental health
       functioning to the extent that the parents can care for the child;
       (b) to remain free from drugs and misuse of alcohol; (c) to learn
       and use good parenting skills; (d) to be financially stable in order
       to provide for themselves and the child; (e) to obtain and maintain
       a home free and clear of hazards for themselves and the child;
       and, (f) to maintain an ongoing commitment to the child. . . .

       9. Approximately one month after L.S.F. came into the Agency’s
       care, B.M.F.’s caregiver requested that B.M.F. be removed from
____________________________________________


1This Court consolidated Father’s appeals on July 9, 2021. We separately
consider the appeals of the Children’s mother, A.D.C. (Mother) at 793 and
794 MDA 2021 in J-A28017-21.

                                           -2-
J-A28018-21


     her care and the Agency then filed a petition for custody of B.M.F.
     [On August 2, 2018, the trial court adjudicated B.M.F. dependent.]

     10. In respect to B.M.F., on August 2, 2018, the parents were
     granted a child’s permanency plan with a primary permanency
     goal of return to parent and a concurrent permanency goal of
     adoption.

     11. The child’s permanency plan for B.M.F. had the following
     objectives for both parents: (a) to improve mental health
     functioning to the extent that the parents can care for the child;
     (b) to remain free from drugs and misuse of alcohol; (c) to learn
     and use good parenting skills; (d) to be financially stable in order
     to provide for themselves and the child; (e) to obtain and maintain
     a home free and clear of hazards for themselves and the child; (f)
     to maintain an ongoing commitment to the, child; and (g), to
     develop an understanding of sexual victimization. . . .

     12. The overriding concerns for both parents that necessitated
     placement of the Children were mental health concerns affecting
     the parents and substance abuse by the parents, along with
     Mother’s involvement with the criminal justice system.

     13. The parents made substantial progress on their . . .
     permanency plan objectives between August of 2018 and
     February of 2019. Consequently, the Agency recommended
     release of physical custody of the Children to them, which the
     court granted on February 7, 2019.

     14. A family service plan was approved which required the parents
     to continue to engage in drug and alcohol treatment, submit to
     random drug screens, continue with the parent educator, and
     ensure the safety of the Children. The parents were advised that
     failure to abide by the family service plan would result in the
     Children being re-placed into the care of the Agency.

     15. On February 22, 2019, the Agency was notified that L.S.F. had
     some type of seizure and had been admitted to Hershey Medical
     Center.

     16. The parent educator was present in the home when she
     observed L.S.F. acting strangely; it was the parent educator who
     insisted that L.S.F. be taken to Hershey Medical Center, not the
     parents.




                                    -3-
J-A28018-21


     17. L.S.F.[, who was less than two years old at the time,] ingested
     some type of amphetamine that caused her to have a seizure.

     18. Upon notification that L.S.F. was at Hershey Medical Center, a
     drug screener was sent to the home of the parents. Mother tested
     positive for cocaine and the Agency again filed for physical custody
     of the Children. [The trial court granted the Agency temporary
     custody of the Children on February 22, 2019, and entered a
     shelter care order placing the Children in the Agency’s care on
     March 6, 2019.]

     19. The parents did not offer an explanation as to how [L.S.F.]
     ingested the amphetamine.

     20. After the re-placement of the Children, the parents were again
     given child[ren’s] permanency plans for reunification with the
     same objectives as were on the prior plans, with the exception
     that the plan in respect to B.M.F. omitted the objective to develop
     an understanding of sexual victimization which had been included
     in the previous child’s permanency plan. [The Agency placed the
     Children with their current resource parents in June 2019].

     21. The parents had not completed the parenting objective at the
     time of the re-placement.

     22. Father lied to the caseworker on February 14, 20[19]; when
     he indicated he was on vacation to be with the girls, when, in fact
     he had been laid off from his employment.

     23. By a month and a half after the Children’s re-placement,
     Father was overwhelmed that the Children were again in the
     physical custody of the Agency to the point that he was unable to
     pursue his child’s permanency plan objectives.

                                 *    *    *

     25. Between February and June 2019, the parents avoided being
     drug-screened.

     26. The parents had undergone psychological evaluations at the
     beginning of the case and the recommendations were for mental
     health treatment, drug and alcohol evaluations, and medication
     management. Also, for Father, couples counseling with Mother
     was recommended.

     27. The parents indicated that each of them is preventing the
     other parent from being successful in completing their child

                                     -4-
J-A28018-21


       permanency plan objectives.                 They have a co-dependent
       relationship.

       28. Mother and Father’s co-dependence has prevented them from
       being able to parent the Children and the passage of time confirms
       their co-dependence will continue.

                                       *       *    *

       36. The caseworker had extended discussions with Father in March
       of 2019 to attempt to have him work on his plan because he was
       quite despondent.

                                       *       *    *

       37. Father was unsuccessfully discharged from the Blueprints drug
       and alcohol program on February 28, 2019, due to missed
       appointments.

       38. At that time, Father tested positive for Suboxone. Father did
       not then have a prescription for Suboxone. He indicated he took
       Suboxone because of his diseased kidneys.

       39. Father indicated that he obtained the Suboxone from another
       source and not from Mother[, who had a prescription for
       Suboxone].

       40. Father has polycystic kidney disease.

       41. The caseworker advised Father to get medication
       management in place for his pain and to look into a possible
       kidney transplant. [On September 3, 2019, the Agency filed
       petitions to terminate parents’ rights to the Children pursuant to
       Section 2511(a)(1), (2), (5), (8), and (b).2]

       42. The parents briefly worked with a parent educator prior to the
       re-placement of the Children, but due to their non-compliance
       with the drug and alcohol and mental health objectives after the
       Children came back into the Agency’s care, a parent educator had
       not yet been re-assigned to them as of September 3, 2020.
____________________________________________


2 The trial court by order dated January 17, 2020, appointed Kathleen E.
Holmes, Esq. as the Children’s legal interest counsel. See generally In re
Adoption of L.B.M., 161 A.3d 172 (Pa. 2017). Gina M. Carnes, Esq.
appeared as the Children’s guardian ad litem (GAL).

                                           -5-
J-A28018-21


     43. Father has no other children. Mother has two [other] older
     children, one of whom was approximately 19 years old and a
     younger [child] about 10 years of age as of September 3, 2020.
     Mother’s younger child is being raised by his father.

                                 *    *    *

     46. Father and Mother have maintained employment through the
     history of the case.

     47. In general, Father and Mother’s visits with the [C]hildren have
     gone well.

                                 *    *    *

     49. B.M.F. gets upset when Mother fails to appear for visits.

     50. During visits, Mother and Father have an over-reliance on
     phones and food to keep the Children engaged.

     51. The parents have resided together for the duration of this
     case.

     52. The re[-]placement into the physical custody of the Agency
     was devastating for the Children.

     53. When B.M.F. was re-placed, she was picked up from school
     and was devastated and hysterical.

     54. B.M.F. is always concerned that her parents are happy and
     does not want to say or do something that would upset them.

     55. B.M.F. knows that she is not safe with her biological parents
     because they use drugs.

     56. In January 2020, both parents were attending counseling for
     drug[s] and alcohol but not counseling for mental health.

     57. The parents re-engaged with mental health counseling on
     June 16, 2020.

     58. As a result of the COVID-19 pandemic which caused the
     imposition of stay-at-home orders beginning in March 2020, the
     Agency was unable to drug screen the parents again until July 21,
     2020.

     59. The results of the July 20, 2020, drug screen[s] were positive
     for both parents. Father tested positive for Suboxone (for which


                                     -6-
J-A28018-21


     by then had a valid prescription) and Mother tested positive for
     methamphetamine and amphetamine.

     60. In June of 2020, Father was on a waiting list for a kidney
     transplant but continued to work part-time.

     61. As of June 2020, the Children had been in the same resource
     home for one year. The resource family was and remains a
     permanent resource for the Children.

     62. The bonding assessment concluded that Mother and Father
     love the Children[,] but they have failed to do the needed things
     to provide stability for the Children. The evaluator recommended
     termination of the parental rights.

     63. The evaluator noted that during the visit between the parents
     and the Children that each parent took a child and did something
     with that child; there was no indication of a sense of family or a
     connection between the [Children].

     64. During the visit between the . . . parents and the Children, the
     evaluator noted that the parents used their phones as a distraction
     instead of engaging with the Children.

     65. The evaluator noted that B.M.F. is much more bonded to her
     . . . parents than is L.S.F., as L.S.F. has spent practically her entire
     life with the resource family.

     66. The evaluator supports the Children having ongoing contact
     with the . . . parents as long as the Children desire it.

     67. B.M.F. is presently engaged in school-based counseling.

     68. The resource parents had adopted another child with whom
     the two girls have a close relationship.

     69. The child preparation worker had worked with B.M.F. for four
     rounds of ten one-hour sessions over a period of 18 months.

     70. According to the child preparation worker, B.M.F. knows why
     she was placed in the custody of the Agency and then re[-]placed
     the second time.

     71. The child preparation worker’s last session with B.M.F. was in
     approximately October of 2020.

     72. At that last session, B.M.F. indicated she loves her biological
     parents as well as her resource parents but she is reluctant to

                                      -7-
J-A28018-21


      state her love for the resource parents because that would hurt
      her biological parent’s feelings.

      73. At the time of the last permanency review hearing, the
      Children had been in the care of the Agency for three years, less
      the two weeks with the biological parents before being re-placed,
      and the parents still had not completed their child permanency
      plan objectives.

      74. L.S.F. is adamant that she wants to live with the resource
      parents.

      75. B.M.F., in the five months prior to the April 9, 2021, hearing,
      stated to [the GAL] that she wants to live with the resource
      parents but would like to still see her . . . parents.

      76. B.M.F. called her legal interest attorney on February 2, 2021,
      and was very upset because she had a bad dream the night
      before. In her dream, B.M.F. and L.S.F. were living with their . .
      . parents and L.S.F. ate something bad and died.

      77. B.M.F. told her legal interest attorney she wants to live with
      the resource family but fears her . . . parents will be mad when
      they hear that.

      78. The [court appointed special advocate (CASA)] recommended
      to the court that the parental rights should be terminated.

      79. The Children’s [GAL] recommends termination of the parental
      rights.

Trial Ct. Op., 8/10/21, at 31-43 (citations omitted). On May 26, 2021, the

trial court entered decrees terminating Father’s parental rights.

      Father timely filed notices of appeals and statements of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b). The

trial court filed a responsive opinion.

      Father presents the following issues for our review:

      1. The [A]gency failed to prove by clear and convincing evidence
      under 23 Pa.C.S. Section 2511(a)(1) that Father evidenced a
      settled purpose of relinquishing his parental claim to [the

                                      -8-
J-A28018-21


     C]hildren or has refused or failed to perform his parental duties
     for a period of six (6) months immediately preceding the filing of
     the Petition when Father at all times desired to exercise his
     parental claim to [the C]hildren and was never provided the
     opportunity to perform his parental duties; the Trial Court also
     erred in determining it would be in the [C]hildren’s best interest
     to terminate Father’s parental rights.

     2. The [A]gency failed to prove by clear and convincing evidence
     under 23 Pa.C.S. Section 2511(a)(2) that Father’s repeated and
     continued incapacity has caused [the C]hildren to be without
     essential parental care, control or subsistence necessary for [the
     C]hildren’s physical and mental well-being when Father was never
     provided the opportunity to show the Agency that he did not have
     an incapacity and that he could provide essential parental care,
     control and subsistence necessary for the [Children’s] physical
     and mental well-being.

     3. The [A]gency failed to prove by clear and convincing evidence
     under 23 Pa.C.S. Section 2511(a)(5) that the conditions which led
     to the initial removal or placement of the [C]hildren continued to
     exist, Father cannot or will not remedy those conditions within a
     reasonable period of time, the services and assistance reasonably
     available to Father are not likely to remedy the conditions which
     led to the removal or placement of the [C]hildren within a
     reasonable period of time, and that termination of Father’s
     parental rights would best serve the needs and welfare of the
     [C]hildren when the conditions that led to the initial placement of
     the [C]hildren did not exist since the initial placement of the
     [C]hildren, the Agency refused to provide the services and
     assistance to Father to remedy the conditions, and that
     termination of parental rights does not serve the best needs and
     welfare of the [C]hildren.

     4. The [A]gency failed to prove by clear and convincing evidence
     under 23 Pa.C.S. Section 2511(a)(8) that the conditions which led
     to the removal or placement of the [C]hildren continued to exist
     and termination of Father’s parental rights would best serve the
     needs and welfare of the [C]hildren when the conditions that led
     to the removal or placement of the [C]hildren did not exist at the
     time of the filing of the Petition nor at the time of the hearing and
     that termination of Father’s parental rights would not serve the
     needs and welfare of the [C]hild[ren].




                                     -9-
J-A28018-21



Father’s Brief at 4-5.

      Initially, we note that the following principles govern our review.

      [A]ppellate courts must apply an abuse of discretion standard
      when considering a trial court’s determination of a petition for
      termination of parental rights. As in dependency cases, our
      standard of review requires an appellate court to accept the
      findings of fact and credibility determinations of the trial court if
      they are supported by the record. [In re R.J.T., 9 A.3d 1179,
      1190 (Pa. 2010)]. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. As has been often stated, an abuse of
      discretion does not result merely because the reviewing court
      might have reached a different conclusion. Instead, a decision
      may be reversed for an abuse of discretion only upon
      demonstration     of     manifest   unreasonableness,     partiality,
      prejudice, bias, or ill-will.

      As we discussed in R.J.T., there are clear reasons for applying an
      abuse of discretion standard of review in these cases. We
      observed that, unlike trial courts, appellate courts are not
      equipped to make the fact-specific determinations on a cold
      record, where the trial judges are observing the parties during the
      relevant hearing and often presiding over numerous other
      hearings regarding the child and parents. Therefore, even where
      the facts could support an opposite result, as is often the case in
      dependency and termination cases, an appellate court must resist
      the urge to second guess the trial court and impose its own
      credibility determinations and judgment; instead we must defer
      to the trial judges so long as the factual findings are supported by
      the record and the court’s legal conclusions are not the result of
      an error of law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012) (some citations

omitted); see also Interest of S.K.L.R., 256 A.3d 1108, 1123-24 (Pa. 2021)

(emphasizing that “[w]hen a trial court makes a ‘close call’ in a fact-intensive

case . . . the appellate court should not search the record for contrary

conclusions or substitute its judgment for that of the trial court”)


                                     - 10 -
J-A28018-21



      The burden is on the petitioner “to prove by clear and convincing

evidence that [the] asserted grounds for seeking the termination of parental

rights are valid.” In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009). We

have explained that “[t]he standard of clear and convincing evidence is

defined as testimony that is so ‘clear, direct, weighty and convincing as to

enable the trier of fact to come to a clear conviction, without hesitance, of the

truth of the precise facts in issue.’” Id. (citation omitted).

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b) . . . .

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). This

Court “may affirm the trial court’s decision regarding the termination of

parental rights with regard to any one subsection of section 2511(a).” In re

M.T., 101 A.3d 1163, 1179 (Pa. Super. 2014) (en banc) (citation omitted).

            Involuntary Termination Under Section 2511(a)(2)

      We first address the involuntary termination of Father’s parental rights

under Section 2511(a)(2). See id. Father claims that the trial court erred in

terminating his parental rights because he substantially complied with the

Children’s permanency plans and demonstrated a commitment to the

Children.   Father’s Brief at 26-27. Father contends that when the Agency


                                     - 11 -
J-A28018-21



removed the Children for the second time in March 2019, he “became

extremely upset and overwhelmed.” Id. at 12. He asserts that he overcame

his difficulties by the time the trial court terminated his parental rights and

that the trial concerns focused unfairly on the timeliness of achieving his

objectives. Id. at 18.

      Father specifically claims that the trial court erred in finding parental

incapacity when he “overcame his substance abuse” and because he believed

his drug and alcohol counseling satisfied his mental health counseling because

“he got so much out of it.” Id. at 29. He contends that he completed mental

health counseling, but that it was less beneficial than his drug and alcohol

counseling. Id.

      Father asserts that the trial court erred in emphasizing his co-

dependency to Mother and contends that he “is not mentally unstable as the

court suggests, nor is he a drug addict.” Id. Further, Father notes that the

trial court’s finding that he failed to complete parenting classes, but he argues

that the Agency failed to make referrals for parenting classes until January

2021. Id. at 29-30.

      The Agency, the GAL, and the Children’s legal counsel (collectively

Appellees) respond that the Agency presented clear and convincing evidence

to terminate Father’s parental rights. Agency’s Brief at 15-16; GAL’s Brief at

18-19; Legal Interest Counsel’s Brief at 4.        The Agency contends that

“[u]ltimately, the trial court found that due to the long history of mental

instability and history of substance abuse, the parents were not in a position

                                     - 12 -
J-A28018-21



to provide a safe home, parental care and stability for the Children.” Agency’s

Brief at 22. Appellees further counter that the trial court properly concluded

that Father knew about his objectives, including his mental health goals, and

the GAL, for example, asserts that Father made excuses or his lack of

progress, and feigned confusion, but “squandered time.” GAL’s Brief at 19,

21; see also Agency’s Brief at 11.

      Section 2511(a)(2) states:

      (a) General rule.—The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

                                   *     *      *

         (2) The repeated and continued incapacity, abuse, neglect or
         refusal of the parent has caused the child to be without
         essential parental care, control or subsistence necessary for his
         physical or mental well-being and the conditions and causes of
         the incapacity, abuse, neglect or refusal cannot or will not be
         remedied by the parent.

23 Pa.C.S. § 2511(a)(2).

      This Court has addressed the incapacity to parent under Section

2511(a)(2) as follows:

      A decision to terminate parental rights, never to be made lightly
      or without a sense of compassion for the parent, can seldom be
      more difficult than when termination is based upon parental
      incapacity.   The legislature, however, in enacting the 1970
      Adoption Act, concluded that a parent who is incapable of
      performing parental duties is just as parentally unfit as one who
      refuses to perform the duties.

S.P., 47 A.3d at 827 (citations omitted). This Court has noted that “a child’s

life cannot be held in abeyance while a parent attempts to attain the maturity

                                       - 13 -
J-A28018-21



necessary to assume parenting responsibilities. The court cannot and will not

subordinate indefinitely a child’s need for permanence and stability to a

parent’s claims of progress and hope for the future.”    In re Adoption of

R.J.S., 901 A.2d 502, 513 (Pa. Super. 2006).

      Instantly, the trial court concluded that the termination of Father’s

parental rights was proper pursuant to Section 2511(a)(2). The trial court

reasoned:

      Due to the co-dependent nature of Mother and Father’s
      relationship, if Mother were to succumb to using drugs again,
      Father’s ability to parent would be adversely impacted and the
      Children would be at risk. Father remains trapped in his co-
      dependency and devotion to Mother which makes him unable to
      parent the Children. The parent’s plan objective in respect to
      parenting skills was not completed. Father has chosen Mother
      over the Children. Mother and Father’s mental stability and
      history of substance abuse casts a huge shadow over their ability
      to provide a safe home, parental care, and stability for the
      Children. Mother and Father’s refusal to address those risks
      render them incapable of providing the essential care the Children
      need to flourish. As such, it is appropriate that Mother and
      Father’s parental rights should be terminated.

Trial Ct. Op. at 26.

      Our review of the record reveals the following. The bonding evaluator,

Diane Edmonds, M.S., testified that Mother and Father were “entrenched in

unhealthy patterns of addictions, deceit and codependency.” N.T., 3/11/21,

at 20. Ms. Edmonds noted that the Agency recommended that Father leave

Mother and attempt to reunify with the Children by himself, that Father stated

he would do so, but that he did not separate from Mother. Id. at 21. Ms.

Edmonds stated that Father, when he was with Mother, showed a pattern “at

                                    - 14 -
J-A28018-21



times” of not being “forthright about what was actually going on with

[Mother].” Id. at 19.

      Ms. Edmonds’ initial report dated January 9, 2020 further stated:

      [T]here is a bond but we cannot ignore the original risk factors
      associated with [Father] and [Mother] that have still not been
      addressed. Additionally, we cannot trust that mere words within
      this family matter. We can only trust patterns of behavior. The
      pattern is that while [Father] says he will pick [the Children] over
      [Mother] if needed, he has not done so. In fact, the pattern is
      that he continues to cover for her. [W]hen [Father] met with the
      evaluator for his interview he knew that [Mother] was in jail and
      never mentioned it to the evaluator and did not mention it to [the
      caseworker]. The pattern is that [Mother] has said she is sober
      but avoids probation. Minutes after she told the evaluator she
      was not longer using drugs, she never came back from her
      cigarette break to do a urine screen. The evaluator . . . sees that
      [Father] and [Mother] are likeable people that love [the Children]
      but they have also failed to do the things needed to show that
      they are stable to take care of [the Children].

                                  *     *      *

      . . . As noted above the risk factors of the [parents’] home have
      not been resolved and there is no confidence that any additional
      time for the family to make changes is going to change this status.
      The . . . parents are entrenched in unhealthy patterns of addiction,
      deceit and codependency. To continue to have [the Children] in
      a waiting game for their parents to finally make meaningful
      change is only delaying their access to a permanent home.

Agency’s Ex. 2, Bonding Evaluation, 1/9/20, at 20, 22.

      The record indicates that the trial court credited Ms. Edmonds’ opinions

concerning Father’s co-dependency to Mother and the risks that this behavior

posed to Father’s ability to provide safety and stability for the Children. See

Trial Ct. Op. at 26; N.T., 3/11/21, at 20; Agency’s Ex. 2 at 20, 22. The record

further confirmed that while Father stated his intent to seek reunification with

                                      - 15 -
J-A28018-21



the Children without Mother, he did not do so. See N.T., 3/11/21 at 21, 103

(indicating that Mother and Father lived at the same residence for fourteen

months). Further, Father blames the Agency for the delays in his attempts to

complete his objectives, but he fails to acknowledge that his own conduct,

including his failure to engage in the recommended mental health treatment

in a timely manner, prevented referrals for parenting classes. See id. at 64-

66; see also N.T. 9/3/20 at 85.

      Moreover, although Father’s asserts that he overcame his addictions and

mental health issues, the record indicates that throughout the history of the

case Father demonstrated his inconsistent compliance and lack of candor with

the Agency. In one instance, following the Children’s second removal from

parents’ home in February 2019, Father refused drug screens and began

taking Suboxone without a prescription. See Trial Ct. Op. at 35, 37; N.T.,

9/3/20, at 15, 25. Further, around the time L.S.F. ingested amphetamines,

Father told the Agency that he was on vacation from work when in fact he lost

his job. See Trial Ct. Op. at 11; N.T., 9/3/20 at 13.

      Accordingly, there is support in the record for the trial court’s findings

and conclusions that Father’s co-dependency to Mother, Father and Mother’s

mental stability, and their history of substance abuse “casts a huge shadow”

over Father’s ability to provide a safe home, parental care, and stability for

the Children. See Trial Ct. Op. at 26. Further, we find no abuse of discretion

in the trial court’s determination that Father failed to complete the

permanency plan objectives and did not address the safety risks to Children

                                    - 16 -
J-A28018-21



which rendered both parents “incapable of providing the essential care the

Children needed to flourish.”    See id. at 26.      Accordingly, as the record

supports the trial court’s analysis, we discern no basis to disturb the trial

court’s finding that Father did not remedy the conditions that led to the

Children’s placement.    For these reasons, while we acknowledge Father’s

recent progress, we cannot conclude that the trial court erred or abused its

discretion when terminating Father’s parental rights pursuant to Section

2511(a)(2) in that the trial court’s conclusions are supported by clear and

convincing evidence in the record. See S.K.L.R., 256 A.3d at 1123-24; S.P.,

47 A.3d at 826-27.

                     Section 2511 (b) Determinations

      We next review the trial court’s conclusion that the involuntary

termination   of   Father’s   parental   rights   best   serves   the   Children’s

developmental, emotional, and physical needs pursuant to Section 2511(b).

Father emphasizes that there is sufficient evidence of his strong bond with

B.S.F., that the severance of the bond would be traumatic to B.S.F., and that

Ms. Edmonds recommended that B.S.F. could have continued contact with

both parents. Father’s Brief at 35. Father contends that the lack of contact

during the COVID-19 pandemic, as well as the Agency’s refusals to allow

additional holiday and birthday visits, impeded his ability to maintain a close

relationship with the Children. Id. at 36. According to Father, the reports

that B.S.F. wished to stay with resource parents by the final hearing on the

termination of his parental rights were unreliable. Id. at 37. Father asserts

                                     - 17 -
J-A28018-21



that the Children need permanency with him, and that the evidence

established that he acted appropriately and cared for the Children. Id. at 38-

39.

      Appellees respond that the trial court appropriately considered Section

2511(b). They note, in part, that (1) the three year separation from parents

“deeply hurt” B.M.F., GAL’s Brief at 25; (2) the bond between L.S.F. and

Father was not “particularly strong” and that B.M.F. realized that she was not

safe with the parents, Legal Interest Counsel’s Brief at 7; and (3) “the record

demonstrated that Father had been unable to break the cycle of co-

dependency he had with Mother and all the destructive behavior that went

along with it thereby jeopardizing the well-being of [the Children,]” Agency’s

Brief at 27.

      Section 2511(b) provides as follows:

      (b) Other considerations.—The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent.

23 Pa.C.S. § 2511(b).

      It is well settled that

      [t]he emotional needs and welfare of the child have been properly
      interpreted to include “intangibles such as love, comfort, security,
      and stability.” . . . [T]his Court held that the determination of the
      child’s “needs and welfare” requires consideration of the emotional
      bonds between the parent and child. The “utmost attention”


                                     - 18 -
J-A28018-21


      should be paid to discerning the effect on the child of permanently
      severing the parental bond.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations omitted).

      With respect to the bond analysis pursuant to Section 2511(b), the

T.S.M. Court explained, “the mere existence of a bond or attachment of a

child to a parent will not necessarily result in the denial of a termination

petition.” Id. “Common sense dictates that courts considering termination

must also consider whether the children are in a pre-adoptive home and

whether they have a bond with their foster parents.”        Id. at 268 (citation

omitted). Moreover, in weighing the bond considerations pursuant to Section

2511(b), “courts must keep the ticking clock of childhood ever in mind.

Children are young for a scant number of years, and we have an obligation to

see to their healthy development quickly. When courts fail . . . the result, all

too often, is catastrophically maladjusted children.” Id. at 269.

      Instantly, the trial court explained that its conclusion that termination

of Father’s parental rights was in the Children’s best interests as follows:

      Here, the court had the benefit of an expert evaluator’s
      assessment of the bond between the Children and the parents.
      The expert evaluator opined that there is a bond between Mother
      and Father and the Children and that the parental bond is
      particularly strong with B.M.F. and but not with L.S.F. However,
      the risks that caused the placement of the Children in the first
      place continue to exist. The evaluator concluded that termination
      of the parental rights is in the best interest of the Children. Mother
      and Father are not capable of providing the stability and security
      the Children need to flourish. It would be unconscionable to return
      the Children to an unsafe environment with incumbent risks of
      further trauma. It is apparent B.M.F. is very close to Mother and
      Father. This child has nevertheless come to a realization that she
      may not be able to return to . . . [the] parents and she is

                                     - 19 -
J-A28018-21


       comfortable with the concept of remaining with the resource
       family as her forever family.

       The [GAL] and the Children’s legal interest attorney, as well as the
       Children’s [CASA], support termination of the parental rights. The
       court agrees. The Children deserve permanency and permanency
       will be achieved only by the termination of Mother and Father’s
       parental rights.

Trial Ct. Op. at 53.

       Following our review, we conclude that the record supports the trial

court’s determinations. As the trial court acknowledged, there was a bond

between the parents and the Children, in particular, B.M.F., who was nearly

six years old when the trial court adjudicated her dependent.3 Although the

trial court considered Father’s bond with B.M.F. and his recent progress, the

trial court credited Ms. Edmond’s opinions that the Children’s need for

permanency and stability outweighed the Children’s bonds with Father in

addition to the totality of the evidence and circumstances considered

throughout the history of this case. See T.S.M., 71 A.3d at 267-68; see also

S.K.L.R., 256 A.3d 1108, 1123-24; S.P., 47 A.3d at 826-27.              Further,

although Ms. Edmonds’ stated that it would be optimal for the Children to have




____________________________________________


3 As noted above, B.M.F. was living with a relative at the time of her
adjudication of dependency. Further, the record shows that at the time when
the Agency first removed L.S.F. from her home in 2018, she was less than a
year old. Although there was evidence of a bond between L.S.F. and her
parents, there was no evidence that termination of Mother’s parental rights
would impact L.S.F. negatively because of her bonds to the resource parents,
her age, and the time spent in the Agency’s care.


                                          - 20 -
J-A28018-21



contact with Father and Mother, the child preparation worker, Kelly Campbell,4

testified that B.M.F. understood the situations that caused her removal from

the parents’ care, has seen a school counselor and Ms. Campbell in

anticipation of the termination of the parents’ rights, and expressed love for

the resource family. See N.T., 4/9/21 at 64-67; N.T., 9/3/20, at 75. Further,

the record supports the trial court’s Section 2511(b) determinations in light of

Father’s inability to maintain consistency, complete his permanency plan

objectives, and the concerns regarding his co-dependency to Mother. See

N.T., 3/11/21, at 49; see also Agency’s Ex. 2 at 22. Accordingly, we discern

no merit to Father’s argument that the trial court erred or abused its discretion

in rejecting his argument that he could best serve the Children’s best interest,

and we affirm the trial court’s ruling pursuant to Section 2511(b).         See

S.K.L.R., 256 A.3d at 1123-24; S.P., 47 A.3d at 826-27.

       For these reasons, we conclude that the trial court’s decisions pursuant

to Section 2511(a)(2) and (b) were proper, and we affirm the decrees

terminating Father’s parental rights to the Children.

       Decrees affirmed.




____________________________________________


4Ms. Campbell testified at the April 9, 2021 hearing and stated that her job
was to “answer questions that [a child] has and deal with the very heavy
emotions that they may be feeling during that time.” N.T. 4/9/21, at 60. She
noted that her sessions with children were not therapy. Id. at 61.



                                          - 21 -
J-A28018-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/19/2022




                          - 22 -